United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 29, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9102 AMERON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0100596 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 South Los Robles Avenue Pasadena, CA 91101-3638 (Address of principal executive offices) (626) 683-4000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of outstanding shares of Common Stock, $2.50 par value, was 9,249,105 on September 17, 2010.No other class of Common Stock exists. AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES FORM 10-Q For the Quarter Ended August 29, 2010 Table of Contents PART I – FINANCIAL INFORMATION 2 ITEM 1 – FINANCIAL STATEMENTS 3 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4 – CONTROLS AND PROCEDURES 26 PART II – OTHER INFORMATION 27 ITEM 1 – LEGAL PROCEEDINGS 27 ITEM 6 – EXHIBITS 27 2 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended August 29, August 30, August 29, August 30, (Dollars in thousands, except per share data) Sales $ Cost of sales ) Gross profit Selling, general and administrative expenses ) Other income, net Income before interest, income taxes and equity in loss of affiliate Interest expense, net ) Income before income taxes and equity in loss of affiliate Provision for income taxes ) Income before equity in loss of affiliate Equity in loss of affiliate, net of taxes ) Net income $ Net income per share allocated to Common Stock (see Note 7) Basic $ Diluted $ Weighted-average shares (basic) Weighted-average shares (diluted) Cash dividends per share $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 3 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS – ASSETS (UNAUDITED) August 29, November 30, (Dollars in thousands) ASSETS Current assets Cash and cash equivalents $ $ Receivables, less allowances of $4,860 in 2010 and $5,351 in 2009 Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Investments Equity method affiliate Cost method affiliates Property, plant and equipment Land Buildings Machinery and equipment Construction in progress Total property, plant and equipment at cost Accumulated depreciation ) ) Total property, plant and equipment, net Deferred income taxes Goodwill and intangible assets, net of accumulated amortization of $1,281 in 2010 and $1,257 in 2009 Other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS – LIABILITIES AND STOCKHOLDERS' EQUITY (UNAUDITED) August 29, November 30, (Dollars in thousands, except per share data) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion of long-term debt $ $ Trade payables Accrued liabilities Income taxes payable Total current liabilities Long-term debt, less current portion Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity Common Stock, par value $2.50 per share, authorized 24,000,000 shares, outstanding 9,247,105 shares in 2010 and 9,209,836 shares in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury Stock (2,771,637 shares in 2010 and 2,758,356 shares in 2009) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended August 29, August 30, (Dollars In thousands) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization 25 28 Loss from affiliate Loss/(gain) from sale of property, plant and equipment 90 ) Stock compensation expense Changes in operating assets and liabilities: Receivables, net Inventories ) Prepaid expenses and other current assets ) Other assets ) ) Trade payables ) ) Accrued liabilities and income taxes payable ) ) Other long-term liabilities and deferred income taxes ) Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from sale of property, plant and equipment Additions to property, plant and equipment ) ) Investment in affiliate - ) Loan repayment from/(loan to) affiliate, net ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Issuance of debt Repayment of debt ) - Debt issuance costs - ) Dividends on Common Stock ) ) Issuance of Common Stock - Excess tax benefits related to stock-based compensation - Purchase of treasury stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION Consolidated financial statements for the interim periods included herein are unaudited; however, such financial statements contain all adjustments, including normal recurring accruals, which, in the opinion of Management, are necessary for the fair statement of the consolidated financial position of Ameron International Corporation and all subsidiaries (the "Company" or "Ameron" or the "Registrant") as of August 29, 2010, and consolidated results of operations for the three and nine months ended August 29, 2010 and cash flows for the nine months ended August 29, 2010. Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. Results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. For accounting consistency, the quarter typically ends on the Sunday closest to the end of the relevant calendar month.The Company’s fiscal year ends on November 30, regardless of the day of the week.Each quarter consists of approximately 13 weeks, but the number of days per quarter can vary from period to period.The quarters ended August 29, 2010 and August 30, 2009 each consisted of 91 days.The nine months ended August 29, 2010 and August 30, 2009 consisted of 272 days and 273 days, respectively. The consolidated financial statements do not include certain footnote disclosures and financial information normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America and, therefore, should be read in conjunction with the consolidated financial statements and notes included in the Company’s Annual Report on Form10-K for the year ended November30, 2009 ("2009 Annual Report"). NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS In June 2008, the Financial Accounting Standards Board (“FASB”) issued guidance requiring unvested instruments granted in share-based payment transactions that contain nonforfeitable rights to dividends or dividend equivalents to be accounted for as participating securities subject to the two-class method of computing earnings per share.All earnings per share data for periods prior to adoption are required to be adjusted retrospectively.The Company adopted the guidance as of December 1, 2009, and the adoption did not have a material effect on the Company’s consolidated financial statements.See Note 7 for a reconciliation of net income allocated to Common Stock using the two-class method. In December 2008, the FASB issued revised guidance for employers’ disclosures about postretirement benefit plan assets effective for fiscal years ending after December 15, 2009.The FASB requires an employer to disclose investment policies and strategies, categories, fair value measurements, and significant concentration of risk among its postretirement benefit plan assets.The Company will adopt the revised guidance as of November 30, 2010.Adoption is not expected to have a material effect on the Company’s consolidated financial statements. In June 2009, the FASB issued guidance to revise the approach to determine when a variable interest entity (“VIE”) should be consolidated.The new consolidation model for VIE’s considers whether the Company has the power to direct the activities that most significantly impact the VIE’s economic performance and shares in the significant risks and rewards of the entity.The guidance on VIE’s requires companies to continually reassess VIE’s to determine if consolidation is appropriate and provide additional disclosures.The Company adopted the guidance as of December 1, 2009, and adoption did not have a material effect on the Company’s consolidated financial statements. Table of Contents 7 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES In January 2010, the FASB required new disclosures about fair value of financial instruments for interim and annual reporting periods.These new disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances and settlements of Level 3 financial instruments, which are effective for interim and annual reporting periods in fiscal years beginning after December 15, 2010.Adoption is not expected to have a material effect on the Company’s consolidated financial statements. NOTE 3 – RECEIVABLES The Company’s receivables consisted of the following: August 29, November 30, (In thousands) Trade $ $ Affiliates Other Allowances ) ) $ $ Trade receivables included unbilled receivables related to percentage-of-completion revenue recognition of $27,414,000 and $33,705,000 at August 29, 2010 and November 30, 2009, respectively. NOTE 4 – INVENTORIES Inventories are stated at the lower of cost or market. Inventories consisted of the following: August 29, November 30, (In thousands) Finished products $ $ Materials and supplies Products in process $ $ NOTE 5 – SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Supplemental cash flow information included the following: Nine Months Ended August 29, August 30, (In thousands) Interest paid $ $ Income taxes paid, net NOTE 6 – AFFILIATES Operating results of TAMCO, an investment which is accounted for under the equity method, were as follows: Three Months Ended Nine Months Ended August 29, August 30, August 29, August 30, (In thousands) Net sales $ Gross profit/(loss) ) Net loss ) Table of Contents 8 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Investments in Ameron Saudi Arabia, Ltd. ("ASAL") and Bondstrand, Ltd. ("BL") are accounted for under the cost method due to Management's current assessment of the Company's influence over these affiliates.Earnings from ASAL and BL, if any, are included in other income, net. Earnings and dividends from the Company'saffiliates were as follows: Three Months Ended Nine Months Ended August 29, August 30, August 29, August 30, (In thousands) Earnings from affiliate Equity in loss of TAMCO before income taxes $ ) $ ) $ ) $ ) Less benefit for income taxes 14 36 Equity in loss of TAMCO, net of taxes $ ) $ ) $ ) $ ) Dividends received from affiliates TAMCO $
